DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9, and 18- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. [US 2013/0169071] in view of Lee et al. [US 8,575,794].
Claim 1, Endo et al. discloses a haptic actuator [100c] comprising: a housing [2] having opposing first [10] and second [11] ends; first [34] and second [35] coils carried by the housing adjacent respective first and second ends thereof [figure 13], each having a respective passageway therethrough [figure 13]; a field member [104/106/107] comprising first [106] and second [107] masses adjacent respective first [10] and second ends [11] of the housing, and a permanent magnet [104] having ends coupled to respective ones of the first and second masses [106, 107]; and first [30c] and second [31c] flexures mounting the respective first [106] and second [107] masses to the respective first [10] and second [11] ends of the housing [2] so that the field member is reciprocally movable within the passageways of the first [34] and second [35] coils responsive to powering the first and second coils; wherein, the first and second ends of the permanent magnet extend within respective passageways of the first and second coils when the first and second coils are unpowered [figure 13]; and the first and second ends of the permanent magnet [104] have a same size cross-section as the first [106] and second [107] masses.
Lee et al. teaches a linear vibration motor with a moveable magnet [132] with a first and second mass [126] located at either end of the magnet [132] wherein permanent magnet has a dog bone shape with enlarged first and second ends [figures 2 and 5].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the shape of the magnet of van Endo et al. to have a narrow center section with an enlarged first and second ends as taught by Lee et al. in order to change the magnetic characteristics of the field member simple substitution of one known element for another [the shape of the permanent magnet], producing a predictable result, renders the claim obvious.
Claim 2, Endo et al. as modified discloses the haptic actuator of Claim 1 wherein Endo et al. further discloses that the enlarged first and second ends of the permanent magnet [104] to the respective ones of the first [106] and second [107] masses aligned within an inner half of the width when the first [34] and [35] second coils are unpowered. [figure 13]. 
Claim 3, Endo et al. as modified discloses the haptic actuator of Claim 1 wherein Endo et al. further discloses that the couplings of the enlarged first and second ends of the permanent magnet [104] to the respective ones of the first [106] and second [107] masses are aligned within an half of the width when the first and second coils are unpowered [figure 13].
Endo et al. as modified fails to specifically teach that the couplings of the enlarged first and second ends of the permanent magnet to the respective ones of the first and second masses are aligned within an inner third of the width when the first and second coils are unpowered. 
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the overlap of the magnet ends and the corresponding coils in order to adjust the actuation behavior when the coils are energized as Endo et al. as modified figure 13 show overlap, experimenting with the amount of overlap is within one of ordinary skill in the art since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 9, Endo et al. as modified discloses the haptic actuator of Claim 1 wherein Endo et al. further discloses that the housing [2] comprises ferromagnetic material [magnetic material; paragraph 0070].
Claims 18-20, a method of making a haptic actuator is obvious in the product structure as outlined by Endo et al. in view of Lee et al. in claims 1-3 above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. [US 2013/0169071] in in view of Lee et al. [US 8,575,794], as applied to claim 1 above, and further in view of Hajati [US 2018/0059793].
Claim 6, Endo et al. as modified discloses the haptic actuator of Claim 1 with the exception of each of the first and second flexures comprises two diverging arms joined together at proximal ends and having spaced distal ends operatively coupled between adjacent portions of the field member and the housing.
Hajati teaches a linear haptic actuator [440’’; figure 33] comprising a field member [449’’ /451’’] with first and second end masses [451’’] are connected to first and second flexures [454a’’ and 454b’’], wherein each of the first and second flexures [454a’’ and 454b’’] comprises two diverging arms joined together at proximal ends [V shaped; paragraph 0157] and having spaced distal ends operatively coupled between adjacent portions of the field member and the housing [441’’; figure 33].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the spring bias members of Endo et al. as modified with the V-shaped bias members of Hajati simple substitution of one known element for another [bias elements shape], producing a predictable result, renders the claim obvious.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. [US 2013/0169071] in in view of Lee et al. [US 8,575,794], as applied to claim 1 above, and further Katada et al. [US 2018/0281020].
Claim 7, Endo et al. as modified discloses the haptic actuator of Claim 1 with the exception of the first and second masses each comprises non-ferromagnetic material.
Katada et al. discloses a haptic actuator [1] comprising: a housing having opposing first and second ends [2B and 2C]; first and second coils [3] carried by the housing adjacent respective first and second ends thereof, each having a respective passageway therethrough [figure 1]; a field member [10] comprising first and second masses [7] adjacent respective first and second ends of the housing, and a permanent magnet [4] having first and second ends coupled to respective ones of the first and second masses [figure 1]; and first and second flexures [6] mounting respective first and second masses to the respective first and second ends of the housing so that the field member is reciprocally movable within the passageways of the first and second coils responsive to powering the first and second coils and so that the first and second ends of the permanent magnet are within respective passageways of the first and second coils when the first and second coils are unpowered [paragraphs 0004 and 0009] wherein the first and second masses each comprises non-ferromagnetic material [paragraph 0032].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the first and second masses of Endo et al. as modified from non-ferromagnetic material as taught by Katada et al. in order to change the resulting magnetic field from the moving part of the actuator since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 8, Endo et al. as modified discloses the haptic actuator of Claim 1 with the exception of the first and second masses each comprises tungsten.
Katada et al. discloses a haptic actuator [1] comprising: a housing having opposing first and second ends [2B and 2C]; first and second coils [3] carried by the housing adjacent respective first and second ends thereof, each having a respective passageway there through [figure 1]; a field member [10] comprising first and second masses [7] adjacent respective first and second ends of the housing, and a permanent magnet [4] having first and second ends coupled to respective ones of the first and second masses [figure 1]; and first and second flexures [6] mounting respective first and second masses to the respective first and second ends of the housing so that the field member is reciprocally movable within the passageways of the first and second coils responsive to powering the first and second coils and so that the first and second ends of the permanent magnet are within respective passageways of the first and second coils when the first and second coils are unpowered [paragraphs 0004 and 0009] wherein the first and second masses each comprises tungsten [paragraph 0032].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the first and second masses of Endo et al. as modified from tungsten as taught by Katada et al. in order to change the resulting magnetic field from the moving part of the actuator since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 10-12, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hajati [US 2018/0059793] in view of Endo et al. [US 2013/0169071] and further in view of in view of Lee et al. [US 8,575,794].
Claim 10, Hajati discloses an electronic device [20] comprising: a device housing [21]; wireless communications circuitry [25] carried by the device housing [figure 2]; and a haptic actuator [40/440’’].
Hajati fails to teach the claimed specifics of the haptic actuator.
Endo et al. teaches a haptic actuator [100c] comprising: a housing [2] having opposing first [10] and second [11] ends; first [34] and second [35] coils carried by the housing adjacent respective first and second ends thereof [figure 13], each having a respective passageway therethrough [figure 13]; a field member [104/106/107] comprising first [106] and second [107] masses adjacent respective first [10] and second ends [11] of the housing, and a permanent magnet [104] having ends coupled to respective ones of the first and second masses [106, 107]; and first [30c] and second [31c] flexures mounting the respective first [106] and second [107] masses to the respective first [10] and second [11] ends of the housing [2] so that the field member is reciprocally movable within the passageways of the first [34] and second [35] coils responsive to powering the first and second coils; wherein, the first and second ends of the permanent magnet extend within respective passageways of the first and second coils when the first and second coils are unpowered [figure 13]; and the first and second ends of the permanent magnet [104] have a same size cross-section as the first [106] and second [107] masses.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the electronic device of Hajati to include a haptic actuator comprising an actuator housing having opposing first and second ends, first and second coils carried by the actuator housing adjacent respective first and second ends thereof, each having a respective passageway therethrough, a field member comprising first and second masses adjacent respective first and second ends of the actuator housing, and a permanent magnet having first and second ends coupled to respective ones of the first and second masses, and first and second flexures mounting respective first and second masses to the respective first and second ends of the actuator housing so that the field member is reciprocally movable within the passageways of the first and second coils responsive to powering the first and second coils and so that the first and second ends of the permanent magnet are within respective passageways of the first and second coils when the first and second coils are unpowered; and a controller coupled to the wireless communications circuitry and the haptic actuator and configured to perform at least one wireless communications function and selectively operate the haptic actuator, respectively as taught by Endo et al. since simple substitution of one known element for another [configuration of the haptic actuator], producing a predictable result, renders the claim obvious.
Hajati in view of Endo et al. fails to teach the permanent magnet having an enlarged first and second ends.
Lee et al. teaches a linear vibration motor with a moveable magnet [132] with a first and second mass [126] located at either end of the magnet [132] wherein permanent magnet has a dog bone shape with enlarged first and second ends [figures 2 and 5].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the shape of the magnet of Hajati as modified to have a dog bone shape with enlarged first and second ends as taught by Lee et al. in order to change the magnetic characteristics of the field member simple substitution of one known element for another [the shape of the permanent magnet], producing a predictable result, renders the claim obvious.
Claim 11, Hajati as modified discloses the electronic device of Claim 10 but fails to teach that the first and second ends of the permanent magnet are aligned within an inner half of the width when the first and second coils are unpowered.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the overlap of the magnet ends and the corresponding coils in order to adjust the actuation behavior when the coils are energized as Endo et al. figure 13 show overlap to adjust the operating characteristics of the field member, experimenting with the amount of overlap is within one of ordinary skill in the art since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 12, Hajati as modified discloses the electronic device of Claim 10 wherein Endo et al. teaches that the first and second ends of the permanent magnet [104] are aligned within an half of the width when the first and second coils [34, 35] are unpowered [figure 13].
Endo et al. as modified fails to specifically teach that the couplings of the enlarged first and second ends of the permanent magnet to the respective ones of the first and second masses are aligned within an inner third of the width when the first and second coils are unpowered. 
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the overlap of the magnet ends and the corresponding coils in order to adjust the actuation behavior when the coils are energized as Endo et al. as modified figure 12 show overlap, experimenting with the amount of overlap is within one of ordinary skill in the art since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 15, Hajati as modified discloses the electronic device of Claim 10 wherein Hajati further discloses a linear haptic actuator [440’’; figure 33] comprising a field member [449’’ /451’’] with first and second end masses [451’’] are connected to first and second flexures [454a’’ and 454b’’], wherein each of the first and second flexures [454a’’ and 454b’’] comprises two diverging arms joined together at proximal ends [V shaped; paragraph 0157] and having spaced distal ends operatively coupled between adjacent portions of the field member and the housing [441’’; figure 33].
Claim 17, Hajati as modified discloses the haptic actuator of Claim 1 wherein van Namen further teaches that the housing [2] comprises ferromagnetic material [magnetic material; paragraph 0070].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hajati [US 2018/0059793] in view of Endo et al. [US 2013/0169071] and Lee et al. [US 8,575,794], as applied to claim 10 above, and further Katada et al. [US 2018/0281020].
Claim 16, Hajati as modified discloses the electronic device of Claim 10 with the exception of the first and second masses each comprises non-ferromagnetic material.
Katada et al. discloses a haptic actuator [1] comprising: a housing having opposing first and second ends [2B and 2C]; first and second coils [3] carried by the housing adjacent respective first and second ends thereof, each having a respective passageway therethrough [figure 1]; a field member [10] comprising first and second masses [7] adjacent respective first and second ends of the housing, and a permanent magnet [4] having first and second ends coupled to respective ones of the first and second masses [figure 1]; and first and second flexures [6] mounting respective first and second masses to the respective first and second ends of the housing so that the field member is reciprocally movable within the passageways of the first and second coils responsive to powering the first and second coils and so that the first and second ends of the permanent magnet are within respective passageways of the first and second coils when the first and second coils are unpowered [paragraphs 0004 and 0009] wherein the first and second masses each comprises non-ferromagnetic material [paragraph 0032].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the first and second masses of Hajati as modified from non-ferromagnetic material as taught by Katada et al. in order to change the resulting magnetic field from the moving part of the actuator since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments, filed 03/22/2022, with respect to the rejection(s) of claim(s) 1-3, 6-12 and 15-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Endo et al. [US 2013/0169071] which teachers the recited magnet end/weight cross section, see rejection above for details.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BERNARD ROJAS/Primary Examiner, Art Unit 2837